309 S.W.3d 770 (2010)
P. David ROMEI, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 10-09-00062-CR, 10-09-00063-CR.
Court of Appeals of Texas, Waco.
April 7, 2010.
Richard E. Wetzel, Austin, for appellant.
Bill R. Turner, Brazos County Dist. Atty., Bryan, for appellee.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

ORDER
PER CURIAM.
The reporter's record in these appeals was originally due over one year ago on March 13, 2009. After substantial effort by this Court, a reporter's record was filed on October 19, 2009. The Court has now been informed by letter dated February 22, 2010 that appellant requested preparation of a "supplemental" reporter's record because appellant discovered that the reporter's *771 record filed on October 19, 2009 was incomplete.
Because the items requested for inclusion in the "supplemental" reporter's record were actually requested in appellant's original request, the request would be better characterized as a request to complete the reporter's record. We will, nevertheless, refer to it as a supplemental record.
To date no supplemental reporter's record has been filed.
It is the joint responsibility of this Court and the trial court to ensure that the appellate record is timely filed. TEX.R.APP. P. 35.3(c). Further, this Court may enter any order necessary to ensure the timely filing of the appellate record. Id. Accordingly, the supplemental reporter's record is ORDERED to be filed no later than 7 days from the date of this order.
Failure to file the reporter's record as herein ordered will result in an abatement order for the trial court, the Honorable Steve Smith of the 361st District Court, to determine, working with the official reporter, Felix Thompson, a date certain by which the supplemental reporter's record will be filed.
Further, all briefing schedules are suspended until further order of the Court.